Citation Nr: 0907885	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 30 
percent for a scar, left ear.

3.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis, right (minor) acromioclavicular joint.

4.  Entitlement to an initial evaluation in excess of 20 
percent for chondromalacia patellae, right knee.  
 
5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, left (major) acromioclavicular joint.
 
6.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of motion, left (major) wrist.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of motion, right (minor) wrist.

8.  Entitlement to an increased (compensable) initial 
evaluation for limitation of motion of the right elbow or the 
left elbow, or for a compensable evaluation for each elbow.  
 
9.  Entitlement to an increased (compensable) initial 
evaluation for limitation of motion of the right hip.  

10.  Entitlement to an increased (compensable) initial 
evaluation for hearing loss, left ear.  

11.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.

12.  Entitlement to an effective date prior to June 6, 2005, 
for original grants of service connection for PTSD, arthritis 
of the right acromioclavicular joint, chondromalacia patellae 
of the right knee, arthritis of the left acromioclavicular 
joint, limitation of motion of the left wrist, limitation of 
motion of the right wrist, limitation of motion of the 
elbows, limitation of motion of the right hip, hearing loss 
of the left ear, and bilateral tinnitus, and to an effective 
date prior to June 6, 2005 for a compensable evaluation for a 
scar of the left ear.

13.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound (SFW), left forearm, identified as 
muscle group (MG) VI, with retained foreign body.

14.  Entitlement to an increased evaluation in excess of 10 
percent for SFW, left upper arm, identified as MG VII, to 
include the biceps and brachioradialis (MG V), with retained 
foreign bodies.

15.  Entitlement to an increased evaluation in excess of 10 
percent for SFWs, right forearm, with moderate injury, MG 
VII, and mild limitation of motion.

16.  Entitlement to an increased evaluation in excess of 10 
percent for SFWs, right lower extremity, to include MG XII.

17.  Entitlement to an initial evaluation in excess of 10 
percent for SFW, right thigh, MG XIV.

18.  Entitlement to an increased evaluation in excess of 10 
percent for SFW, abdomen, MG XIX, with laparotomy and 
retained foreign body.  

19.  Entitlement to an increased (compensable) evaluation for 
SFW, left lower extremity, MG XII.  

20.  Entitlement to an increased (compensable) evaluation for 
scars, slight, involving the left thigh, right chest, and 
left forehead.

21.  Entitlement to service connection for hearing loss, 
right ear.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to March 
1971.  The Veteran's awards and decorations included the 
Combat Infantryman Badge and a Purple Heart, among others.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issues on appeal are more accurately 
stated as set forth on the title page of this decision.
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008 at the RO in Detroit, Michigan.

Copies of correspondence from the Veteran to the RO during 
the pendency of this appeal reflect that the Veteran has 
submitted additional claims.  The record does not reflect 
that these additional claims have yet been adjudicated.  
Claims submitted after the issuance of the August 2006 
statement of the case (SOC) are not before the Board on 
appellate review at this time.  In particular, the Board 
notes that, in his VA Form 9, submitted in September 2006, 
the Veteran, through his representative, raised a claim that 
there was clear and unmistakable error (CUE) in rating 
decisions issued in April 1972 and September 1981.  The 
record before the Board does not reflect that the Veteran has 
disagreed with the March 2007 denial of that claim, and no 
claim of CUE is before Board for appellate review at this 
time.  

By history, the veteran received multiple shell fragment 
wounds to the face, head and ears in service.  During this 
appeal, the Veteran sought an increased evaluation for each 
of his service-connected disabilities.  In the decision of 
September 2005, an increased evaluation to 30 percent has 
been granted for a scar, left ear.  However, the RO did not 
address whether the Veteran was entitled to a separate, 
compensable evaluation for scars related to the service-
connected enucleation of the right eye.  The Veteran's 
disagreements with the assigned evaluations include 
disagreement with lack of adjudication of entitlement to a 
separate, compensable evaluation for scars, right eye.  The 
Veteran is entitled to a statement of the case as to this 
claim for an increased evaluation.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The Veteran also sought an increased 
evaluation for a scar, left forehead.  

The Veteran has also, during the pendency of those appealed 
claims, submitted evidence and testimony about a scar, left 
eyebrow, and he seeks service connection for the left eyebrow 
scar.  The evaluation to be assigned for a left ear scar 
includes consideration of the number of features or paired 
features affected by visible or palpable tissue loss and 
distortion or asymmetry.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  Therefore, the evaluation to be assigned for the right 
eye, left ear, and left forehead scars is, inextricably 
intertwined with the claim for service connection for a left 
eyebrow scar, and each claim for an increased evaluation for 
a scar on the face, head, or neck is intertwined with the 
evaluations assigned for other scars on the face.  . 

After all claims for service connection for scars of the 
face, head and neck have been adjudicated, then the 
intertwined claims for increased evaluations, including the 
claim for an increased evaluation in excess of 30 percent for 
left ear scar, to include based on consideration of the 
number of disfigured features or paired sets of features 
under DC 7800, may be adjudicated.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

The Board notes that the medical evidence establishes that 
the Veteran has a retained fragment of shrapnel over his 
scapula.  The Board notes that the Veteran has not been 
granted service connection for any muscle injury or scar 
injury in the area of the scapula.  This evidence is REFERRED 
to the RO for further action.  In a statement of July 2008, 
the veteran raises claims for service connection for 
residuals of a perforated bladder by a sell fragment wound, 
for residuals of a hematoma of the left kidney, for chronic 
conjunctivitis of the right eye, and .  These matters are 
referred to the RO for appropriate action.  

The Veteran requested that the record be kept open for 60 
days after the hearing, until September 17, 2008.  That date 
has passed.  Appellate review may proceed.

The perfected appeals of the claims of entitlement to an 
increased evaluation for scar, left ear, left forehead scar, 
and a right chest scar, and the perfected appeals for an 
increased evaluation for SFW disability, left (major) 
forearm, MG VI, for an increased evaluation for SFW wounds, 
left upper arm, to include MG VII, with retained shrapnel 
fragments, to include scars and retained shrapnel fragments, 
for an increased evaluation in excess of 10 percent for SFW, 
right lower extremity, variously identified as MG XIII and MG 
XIV, to include entitlement to an initial evaluation in 
excess of 10 percent for SFW, right thigh, MG XIV, increased 
evaluation in excess of 10 percent for SFW, to an increased 
(compensable) evaluation, left thigh scar, variously 
identified as MG XII or MG XIII, to an increased evaluation 
in excess of 10 percent for SFW, abdomen, with laparotomy and 
retained foreign bodies,  and to an increased (compensable) 
evaluation for SFW, left lower extremity, MG XII, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
anger, irritability, isolation, flashbacks and intrusive 
thoughts, and sleep disturbances, and irritability, but is 
not manifested by symptoms such as suicidal ideation, 
illogical, obscure, or irrelevant speech, violence, spatial 
or other disorientation, impaired abstract thinking, or 
inability to establish and maintain effective relationships.  

2.  The Veteran's right (minor) acromioclavicular joint 
disability is manifested by pain and reduced range of motion, 
but is not manifested by limitation of motion to less than 
shoulder level, including with repetitive use.

3.  The Veteran's right knee disability is manifested by 
crepitus and pain, but not by limitation of flexion to less 
than 110 degrees, and there is no instability or locking.  

4.  The Veteran's arthritis, left (major) acromioclavicular 
joint is manifested by pain and some reduction of the range 
of motion in each plane, but is not manifested by limitation 
of motion to less than shoulder level. 

5.  The Veteran's limitation of motion, left (major) wrist is 
manifested by moderate limitation of dorsiflexion and 
moderate limitation of palmar flexion, with an additional 
five degrees of reduction due to pain with repetitive motion.  

6.  The Veteran's limitation of motion, right (minor) wrist, 
is manifested by mild limitation of dorsiflexion, palmar 
flexion, ulnar deviation, and radial deviation.  

7.  The Veteran has a loss of the last one-quarter of the arc 
of pronation of the left (major) elbow, with consideration of 
loss with repetitive motion, but no limitation of motion of 
the right elbow is compensable.  

8.  The Veteran's right hip disability is manifested by 110 
degrees of flexion, reduced by an additional 10 degree 
reduction due to fatigability and pulling of the quadriceps 
after repetitive motion, and there is no compensable 
limitation of any other motion or use of the right hip.  

9.  VA audiologic examination conducted in July 2005 resulted 
in a numeric designation of Level I for the left ear.

10.  At a July 2008 Travel Board hearing, and prior to the 
promulgation of a decision, the Veteran requested withdrawal 
of the issue of service connection for an increased initial 
evaluation in excess of 10 percent for bilateral tinnitus.

11.  The Veteran did not submit a claim for service 
connection, an increased rating, or any other benefit, prior 
to June 6, 2005, nor did he seek VA medical treatment for any 
disability addressed in this appeal for many years preceding 
that claim.

12.  The Veteran's SFW disability, right forearm, MG VII, is 
manifested by pain on use of the right forearm, mild 
limitation of motion, with fatigability and pain on use, and 
no currently-visible scar.

13.  There is no evidence that the Veteran has a hearing loss 
disability in the right ear, as defined by VA regulations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic Code 9411 (2008).

2.  Criteria for an increased initial evaluation in excess of 
20 percent for arthritis, right (minor) acromioclavicular 
joint, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5003, 5200-5203 (2008). 

3.  Criteria for an initial evaluation in excess of 20 
percent for chondromalacia patellae, right knee, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2008).

4.  The criteria for an increased initial evaluation in 
excess of 10 percent for arthritis, left (major) 
acromioclavicular joint, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Codes 5003, 5200-5203 (2008). 

5.  The criteria for an increased initial evaluation in 
excess of 10 percent for limitation of motion, left (major) 
wrist, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5003, 5214, 5215 (2008). 

6.  The criteria for an increased initial evaluation in 
excess of 10 percent for limitation of motion, right (minor) 
wrist, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5003, 5214, 5215 (2008). 

7.  The criterion for a 20 percent evaluation for limitation 
of pronation of the left (major) elbow, but no criterion for 
an increased (compensable) rating for limitation of motion of 
the right (minor) elbow, is met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Codes 5003, 5205-5213 (2008).

8.  The criteria for an increased (compensable) rating for 
limitation of motion, right hip, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5252 (2008).

9.  The criteria for an increased (compensable) rating for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2008).

10.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of an increased initial evaluation in 
excess of 10 percent for bilateral tinnitus have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2008).

11.  The criteria for an effective date prior to June 6, 
2005, for original grants of service connection for PTSD, 
arthritis of the right acromioclavicular joint, 
chondromalacia patella of the right knee, arthritis of the 
left acromioclavicular joint, limitation of motion of the 
left wrist, limitation of motion of the right wrist, 
limitation of motion of either elbow, limitation of motion of 
the right hip, hearing loss of the left ear, and bilateral 
tinnitus, and to an effective date prior to June 6, 2005 for 
a compensable evaluation for a scar of the left ear.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.157, 3.159, 3.400 (2008).

12.  Criteria for an increased evaluation from 10 percent to 
20 percent for SFWs, right (minor) forearm, with moderate 
injury, MG VII, are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§  5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5307 (2008). 

13.  Criteria for service connection for hearing loss, right 
ear, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before considered the merits of the appeal, the Board must 
consider whether VA's duties to notify and assist the Veteran 
have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's request to withdraw the appeal for an increased 
initial evaluation in excess of 10 percent for bilateral 
tinnitus is a matter of statutory interpretation.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As 
such, the VCAA is not applicable to this withdrawal of the 
appeal, and no further discussion of the VCAA as to this 
issue is required.  

The Veteran's claims for increased initial evaluations and 
for earlier effective dates for the grants of service 
connection for several service-connected disabilities arise 
from the initial grants of service connection for those 
disabilities.  Where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, and thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no 
further discussion of the VCAA as to these claims is 
required.  

As to the Veteran's claims for increased evaluations for 
service-connected disabilities, the Board notes that, for an 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by the claimant's 
actual knowledge; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this case, the Veteran was advised, by a letter issued in 
June 2005, that he should present evidence showing an 
increase in the severity of his disability.  The Veteran has 
submitted photographs.  The photographs are relevant to each 
criterion for an increased evaluation for scar disabilities, 
and establish that the Veteran has personal knowledge of the 
criteria he must meet to establish entitlement to increased 
evaluations for those disabilities, and that he understands 
the types of evidence he may submit.  In addition to the 
photographs, the Veteran has presented lengthy written 
argument and has testified in his own behalf.  The written 
argument and oral testimony establish that the Veteran 
understood the criteria for increased evaluations for SFW 
disabilities and limitation of motion of the joints.

Moreover, the Veteran is represented by counsel, who is 
presumed to be aware of the requirements of the VCAA and the 
elements needed to substantiate the Veteran's claims.  
Counsel has made several submissions on behalf of the Veteran 
during the course of this appeal.  See Dalton v. Nicholson, 
21 Vet. App. 23, 34 (2007) (holding that VCAA notice error 
was not prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  In particular, the Veteran's attorney 
discussed the requirements for substantiating the claim of 
entitlement to service connection for hearing loss, right 
ear, at the Veteran's Travel Board hearing.  It is clear that 
the Veteran and his representative understand the criteria 
for service connection.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. A 
remand for additional notification or development would only 
result in unnecessarily delaying this matter with no benefit 
flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the Veteran's service treatment records.  
Post-service clinical records have been obtained.  The 
Veteran has been provided multiple VA examinations.  
Photographs have been submitted.  Records were requested from 
the Social Security Administration (SSA), and a compact disc 
containing lengthy SSA records has been obtained.  Those 
records, which include SSA examinations as well as VA 
treatment records, have been reviewed in detail.  

In addition, the Veteran has testified at a hearing before 
the Board.  The Veteran's attorney has submitted documents 
and argument on the Veteran's behalf.  The Veteran has not 
identified any other evidence that might be relevant.  The 
Veteran's attorney has not identified any additional 
evidence.  

The record does not otherwise indicate that there is any 
additional existing evidence that is necessary for a fair 
adjudication of any claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The duties to notify and 
assist the Veteran have been met.  

Claims for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendency of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In determining the present level of a 
disability for an increased evaluation claim where the award 
of service connection for that disability was in effect prior 
to the increased evaluation at issue, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

1.  Claim for initial evaluation in excess of 50 percent for 
PTSD

By a rating decision issued in September 2005, the Veteran 
was granted service connection for PTSD, effective June 6, 
2005.  A 50 percent initial disability evaluation was 
assigned under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under The General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show deficiencies in most areas and such 
symptoms as suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene.  A 100 percent schedular evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning.  In such cases, the Veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms.  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  While important in assessing the 
level of impairment caused by psychiatric illness, the GAF 
score is not dispositive of the level of impairment cause by 
such illness.  Rather, it is considered in light of all of 
the evidence of record.  See Brambley v. Principi, 17 Vet. 
App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).  



a.  Findings and analysis

The report of a private evaluation conducted in March 2005 
discloses that the Veteran reported daily, intrusive, 
involuntary thoughts about the incident in service when he 
was wounded.  The Veteran had chronically disturbed sleep 
patterns.  He had frequent bouts of irritability and 
outbursts of anger not usually related to issues at hand.  He 
reported an exaggerated startle response and hypervigilance.  
The Veteran reported difficulty trusting others.  He had few 
close friends, and interpersonal relationships were described 
as "rocky."  His wife described the Veteran aloof and cold.  
The Veteran felt alienated and different.  The Veteran had 
not sought medical care for PTSD.  He expressed an extreme 
dislike for the medical profession and for VA.  The examiner 
concluded that the Veteran met the criteria for a diagnosis 
of PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 44.  

VA examination conducted in July 2005 discloses that the 
Veteran was working as golf course mechanic, a position which 
allowed him to work alone.  Previously, the Veteran worked at 
an apartment complex for 17 years.  The examiner concluded 
that the Veteran was able to remain gainfully employed in a 
structured environment where he kept away from people.  The 
examiner assigned a GAF score of 52 for the Veteran's 
impairment due to PTSD, and noted that the Veteran also had 
chronic pain associated with muscle injuries.

In November 2005, the Veteran was evaluated for VA outpatient 
treatment.  The examiner did not assign a GAF score.  The 
examiner who conducted November 2005 examination for SSA 
disability purposes noted that the Veteran was taking 
medications, including Wellbutin, to control his PTSD 
symptoms.  The examiner did not assign a GAF score, but noted 
the prior assignment of a GAF score of 44.  VA outpatient 
treatment records through June 2006 reflect continuing 
concerns with outbursts of anger and irritability.

The Veteran's testimony during his July 2008 videoconference 
hearing disclosed that the Veteran continued to be treated at 
VA for his PTSD symptoms.  The Veteran testified that he was 
seeing his providers less frequently because he was having 
difficulty in obtaining appointments.

The Veteran's testimony establishes that his speech is 
logical and goal directed.  No provider or examiner has 
opined that the Veteran's speech is circumstantial, 
circumlocutory, or stereotyped.  The Veteran and his wife 
testified that he does check his property to determine who 
has been on the property, including checking the tire tracks, 
disclosing obessional rituals or patterns.  The Veteran is 
irritable and has disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  These symptoms are consistent with the 
assigned schedular 50 percent evaluation.

However, the evidence establishes that the Veteran does not 
report such serious symptoms as suicidal or homicidal 
ideation.  Although the Veteran is irritable, there is no 
contention that his irritability has resulted in periods of 
violence, violence directed toward an individual, legal 
difficulty, or the like.  The Veteran retained substantially 
gainful employment until he was awarded SSA disability 
benefits effective in September 2005.  This evidence is 
unfavorable to an evaluation in excess of 50 percent for 
PTSD.

The SSA decision reflects that PTSD was the Veteran's primary 
diagnosis, but that SSA recognized that the Veteran had 
suffered enucleation of the right eye and had at least 10 
other service-connected disabilities, including restricted 
range of motion and arthritis of the right hip, wrists, 
elbows, and shoulders bilaterally, as well as right knee 
chondromalacia, and multiple scars and shell fragment wounds 
(SFWs).  This evidence reflects that the Veteran's PTSD was a 
significant factor in the grant of SSA benefits, but that 
numerous other disabilities were present.  The SSA decision 
is unfavorable to an evaluation in excess of 50 percent for 
PTSD.

The Veteran reported difficulty concentrating, but there is 
no objective evidence of spatial disorientation or 
disorientation to time or place.  The Veteran continues to 
perform activities of daily living independently.  The 
objective evidence discloses that the Veteran maintains a 
neat and clean appearance.  He expressed continued interest 
in hunting, fishing, and working around the garage, interests 
and pursuits which do not require contact with other people.  
This evidence is more consistent with a 50 percent evaluation 
then a 70 percent evaluation.

The objective evidence establishes that the Veteran has 
difficulty in his relationships with his close family members 
and tends to isolate himself rather than socializing in the 
community.  The Veteran has been married to his second wife 
since 1996.  He has limited contact with his three grown 
children.  The fact the Veteran continues in his marriage, 
despite the fact that both the Veteran and his spouse 
indicate the relationship has problems, establishes that the 
Veteran is able to establish and maintain a close 
relationship with at least one other person.  

The clinical records disclose that the Veteran sought 
cardiovascular diagnostic evaluation following chest pain and 
of numbness in the Veteran's arm.  This evidence establishes 
that he is able to establish and maintain relationships with 
health care personnel as necessary to obtain appropriate 
medical care.  This evidence, considered in light of the 
Veteran's ability to maintain his independence in activities 
of daily living, reflects reduced reliability and industrial 
capability, but is not consistent with such serous impairment 
as to warrant a 70 percent evaluation.  

The Veteran meets some criteria for a 70 percent evaluation.  
In particular, the GAF score assigned in March 2005 is 
consistent with severe symptoms, so as to be consistent with 
a 70 percent evaluation.  However, the evidence of the 
Veteran's current ability to communicate logically, his 
interest in hobbies, his ability to go about his daily 
activities without supervision, and continuation of certain 
relationships, albeit with some difficulties, is more 
consistent with a 50 percent evaluation then with a 70 
percent evaluation.  The preponderance of the evidence is 
against a higher initial evaluation than 50 percent.  

Although the evidence establishes that the Veteran is 
currently unable to obtain and maintain employment, the 
evidence reflects that there are numerous disabilities other 
than PTSD, some of which are addressed in this lengthy 
decision, below, which impair his ability to perform past 
occupational activity.  The evidence as a whole establishes 
that the Veteran's PTSD alone does not impair his industrial 
capability beyond a level consistent with the assigned 
schedular evaluation.  Therefore, the Board is not required 
to address whether the Veteran is entitled to an increased 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  

2.  Claim for initial evaluation in excess of 20 percent for 
right shoulder disability

On VA examination conducted in July 2005, the Veteran 
identified himself as left-handed.  The Veteran complained 
that his right shoulder was painful.  The Veteran denied 
subluxation.  Abduction of the right shoulder was to 120 
degrees, with an additional loss of 10 degrees on repetitive 
motion, along with pain and crepitus.  Flexion was to 130 
degrees, with an additional loss of 15 degrees on repetitive 
motion.  Internal rotation was to 50 degrees, with loss of an 
additional 10 degrees on repetitive motion.  External 
rotation was to 60 degrees, with loss of an additional 10 
degrees on repetitive motion.

At his July 2008 Travel Board hearing, the Veteran testified 
that it was difficult for him to raise the upper portion of 
his right arm farther than parallel to his head.  He 
testified that there was numbness whenever the right shoulder 
was "sore."  The Veteran's testimony is consistent with the 
findings described at the time of the July 2005 VA 
examination, and discloses that the Veteran does not contend 
that his current right shoulder disability is more disabling 
that at the time of examination.

The Veteran's right (minor) shoulder disability has been 
rated under 38 C.F.R. § 4.71a, DCs 5003 and 5201.  DC 5003 
provides criteria for evaluating arthritis which is 
noncompensable under any applicable range of motion 
criterion.  DC 5201 provides a 20 percent disability rating 
for limitation of motion of the arm at the shoulder level 
(minor shoulder) and a 20 percent disability rating for 
limitation of motion of the minor arm midway between the side 
and shoulder level.  A 30 percent rating is warranted for 
limitation of motion of the minor arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a.  Normal ranges of motion of the 
shoulder are flexion (forward elevation) from 0 degrees to 
180 degrees, abduction from 0 degrees to 180 degrees, 
external rotation from 0 degrees to 90 degrees, and internal 
rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.

Objective evaluation at the July 2005 VA examination and the 
Veteran's own testimony establishes that no motion of the 
right shoulder is limited to 25 degrees from the Veteran's 
side, including with consideration of pain and additional 
limitation on repetitive motion.  Right shoulder limitation 
does not approximate the criteria for a higher evaluation, 
even with consideration of pain and crepitus, since the 
Veteran retains both flexion and abduction in excess of 90 
degrees.   

The evidence as a whole establishes that the Veteran's right 
shoulder disability does not impair his industrial capability 
beyond a level consistent with the assigned schedular 
evaluation.  Therefore, the Board is not required to address 
whether the Veteran is entitled to an increased evaluation on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal for an initial evaluation in excess of 20 percent 
for right shoulder disability is denied.

3.  Claim for initial evaluation in excess of 20 percent for 
right knee disability  

The examiner who conducted July 2005 examination of the SFW, 
MG XII, right leg, determined that there was a retained 
fragment in the right lateral knee.  The examiner opined that 
radiologic examination disclosed chondromalacia, right knee.  
The Veteran's range of motion of the right knee was to 110 
degrees of flexion and 0 degrees of extension, with an 
additional limitation of flexion of 20 degrees on repetitive 
motion.  The Veteran denied subluxation.  Objective 
examination disclosed that there was no laxity.  Crepitus was 
present.  

The examiner concluded that the chondromalacia, right knee, 
was most likely related to the MG XII injury.  Service 
connection was granted, and the RO assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, DCs 5299 and 5260.  

At his July 2008 Travel Board hearing, the Veteran testified 
that he was able to bend the right knee, better some days 
than others.  He testified that there was stiffness, and that 
he could maintain a squatting position only briefly.  This 
testimony is consistent with the findings at the July 2005 VA 
examination.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Under Diagnostic Code (DC) 5260, a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
For a 20 percent evaluation, limitation must be to 30 
degrees.  A 30 percent evaluation is warranted with 
limitation to 15 degrees of flexion.  Under 38 C.F.R. 
§ 4.71a, DC 5261, a noncompensable rating is assigned when 
knee extension is limited to 5 degree; when extension is 
limited to 10 degrees, a 10 percent rating may be assigned.

Where a Veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DCs 5257 if the Veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under DCs 5257 and 5003 does not constitute 
pyramiding).  

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
nature of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
Sections 4.40, 4.45, and 4.59.  See VAOPGCPREC 09-98.

In this case, the Veteran is entitled to an evaluation in 
excess of 20 percent for right knee disability if his range 
of flexion is limited to 15 degrees or less.  Objectively, 
the Veteran was able to flex his right knee in excess of 90 
degrees even after consideration of reduced limitation 
following repetitive movement.  The Veteran's retained range 
of flexion does not meet the criteria for a compensable 
evaluation, or a 10 percent evaluation, or a 20 percent 
evaluation, when range of flexion is considered alone.  The 
Veteran also manifests crepitus, which is evaluated under DC 
5299, and a retained shrapnel fragment.  With consideration 
of these factors, the Board does not disagree with the 20 
percent evaluation currently assigned for right knee 
disability.  However, there is no objective evidence that 
meets or approximates a criterion for an evaluation in excess 
of 20 percent under DC 5260.  

The Board has considered whether the Veteran meets any 
criteria for a separate, compensable evaluation under any 
other Diagnostic Code.  However, the objective evidence 
establishes that the Veteran has no laxity or subluxation, so 
no criterion for a separate evaluation under DC 5257 is met.  
Extension is to 0 degrees, the full normal range of 
extension, so no criterion for a separate evaluation under DC 
5261 is met.  As a compensable, 20 percent evaluation has 
been assigned under a diagnostic code used to evaluate range 
of motion, a separate, compensable evaluation under DC 5003 
is precluded.  See DC 5003.  

There is no diagnosis of dislocated semilunar cartilage.  
There is no objective evidence of any symptom of knee 
disability that has not been considered in the 20 percent 
evaluation under DCs 5299 and 5260.  There is no evidence 
that suggests that any other diagnostic code used to evaluate 
knee disability is applicable.  The Veteran's own testimony 
in 2008 is consistent with the findings of the 2005 VA 
examination, and the testimony establishes that there is no 
increase in severity since that examination.  The Veteran's 
testimony fails to disclose any symptom of right knee 
disability which has not been considered in the assignment of 
the 20 percent initial evaluation under DC 5260.  

The evidence as a whole establishes that the Veteran's right 
knee disability does not impair his industrial capability 
beyond a level consistent with the assigned schedular 
evaluation.  Therefore, the Board is not required to address 
whether the Veteran is entitled to an increased evaluation on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal for an initial evaluation in excess of 20 percent 
for right knee disability is denied.

4.  Claim for initial evaluation in excess of 10 percent for 
arthritis, left shoulder 

As noted above, the Veteran is left-handed.  When he was 
examined by VA in July 2005, he reported that he had aching 
in the right shoulder, but he reported that the left shoulder 
was less symptomatic.  The Veteran denied subluxation or 
laxity of the left shoulder.  Abduction of the left shoulder 
was to 140 degrees; Flexion was to 150 degrees, with internal 
rotation to 60 degrees, with External rotation to 70 degrees.  
There was no additional loss of motion on repetitive use.  
The examiner noted arthritis of the left shoulder on 
radiologic examination.  The Veteran denied that he had any 
symptoms of the left shoulder.  

At his July 2008 travel Board hearing, the Veteran testified 
that he was able to raise the left arm slightly higher than 
the right.  He testified that it was difficult for him to 
raise the upper portion of his right arm farther than 
parallel to his head, so his testimony establishes that the 
Veteran is able to raise his left arm above shoulder height.  
He did not indicate that he had any difficulty with loose 
motion, too much motion, or dislocation of the left shoulder.  
He testified that he did sometime have numbness down the left 
arm from the shoulder.  He attributed this numbness to a 
"dead" nerve in the area of the service-connected SFW, left 
upper arm.  

The Veteran's left (major) shoulder disability has been rated 
under 38 C.F.R. § 4.71a, DCs 5003 and 5203.  DC 5003 provides 
criteria for evaluating arthritis when it findings provide 
for a non compensable rating under any criterion used to 
evaluate limitation of motion.  Under DC 5203, a 10 percent 
rating is warranted for impairment of the clavicle or scapula 
when there is malunion or nonunion without loose movement 
(major or minor extremity).  DC 5203 authorizes a 20 percent 
evaluation for nonunion with loose movement of the clavicle 
or scapula, or dislocation of the clavicle or scapula.  

The Veteran complains of intermittent pain or numbness in the 
left shoulder or radiation of pain from the left shoulder, 
and arthritis is confirmed on radiologic examination.  
Therefore, the Veteran is entitled to the 10 percent initial 
evaluation assigned for left shoulder arthritis under DC 5003 
(see note).  The Veteran would be entitled to an evaluation 
in excess of 10 percent if he has impairment of motion of the 
clavicle or scapula, loose motion of the clavicle or scapula, 
recurrent dislocations, or limitation of motion to less than 
shoulder height.  DC 5201 and 5203.  

However, the Veteran has not described loose motion, 
impairment of motion, or recurrent dislocation of the 
clavicle or scapula during VA examination, during testimony 
before the Board, or in his written statements.  There is no 
objective evidence that the Veteran manifests any of these 
symptoms.  The Veteran does not meet any criterion for an 
evaluation in excess of 10 percent under DC 5203.  As a 10 
percent evaluation is the maximum schedular evaluation under 
DC 5003, application of that Diagnostic Code cannot serve as 
a basis for an evaluation in excess of 10 percent unless the 
Veteran is entitled to a separate evaluation for impairment 
of motion under 5203 under separate symptomatology.  The same 
symptoms cannot serve as a factual basis for two separate 10 
percent evaluations, with one 10 percent evaluation under 
DC 5003 and one separate 10 percent evaluation under DC 5203.  
38 C.F.R. § 4.14.  

The 10 percent evaluation under DC 5003 includes 
consideration of pain, the radiologic evidence of 
abnormality, and the noncompensable limitation of motion.  DC 
5201 (limitation of motion is compensable in a major upper 
extremity when motion is limited to shoulder level, or less).  
The Veteran's own testimony establishes that there are no 
symptoms of left shoulder disability other than pain and mild 
limitation of motion, with retained motion above shoulder 
height.  

The evidence as a whole establishes that the Veteran's left 
shoulder arthritis does not impair his industrial capability 
beyond a level consistent with the assigned schedular 
evaluation.  Therefore, the Board is not required to address 
whether the Veteran is entitled to an increased evaluation on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal for an initial evaluation in excess of 10 percent 
for left shoulder disability is denied.

5.  Claim for initial evaluation in excess of 10 percent for 
left wrist disability

On examination conducted in July 2005, the examiner noted the 
Veteran's history of left forearm fracture and MG VI injury.  
The Veteran had decreased range of left wrist motion, with 
dorsiflexion to 50 degrees and palmar flexion of 60 degrees.  
There was an additional 5 degrees of reduction with pain on 
repetitive motion.  The Veteran also had some limitation of 
ulnar deviation and of radial deviation.  

The Veteran's left wrist disability is evaluated under 38 
C.F.R. § 4.71a, DC 5215.  Diagnostic Code 5215 provides 
evaluation for loss of palmar flexion and loss of 
dorsiflexion of the wrist.  Normal ranges of motion of the 
wrist are dorsiflexion from 0 degrees to 70 degrees, and 
palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation is to 45 degrees; 
normal radial deviation is to 20 degrees.  Limitation of 
dorsiflexion to less than 15 degrees is rated 10 percent 
disabling for the major wrist and 10 percent for the minor 
wrist.   

The Veteran retains more than one-half of the normal range of 
dorsiflexion, even after repetitive motion, so the Veteran's 
limitation of dorsiflexion does not meet or approximate the 
criteria for a 10 percent evaluation.  The Veteran retains 
palmar flexion of greater than 50 degrees, even after 
consideration of additional limitation due to pain following 
repetitive motion.  Therefore, he does not meet the criterion 
for a 10 percent evaluation based on limitation of palmar 
flexion.  

Although neither limitation of motion is compensable 
considered alone, the Veteran has some limitation of both 
palmar flexion and dorsiflexion in his left (major) wrist, as 
well as mild limitation of radial and ulnar deviation.  There 
is no specific diagnostic criteria for evaluation of radial 
or ulnar deviation.  Therefore, the RO assigned a 10 percent 
evaluation under DC 5215, even though the Veteran does not 
meet any single criterion for that evaluation under the 
applicable diagnostic criteria.  The Board does not disagree 
with the RO's decision, under the circumstances, since the 
Veteran has some limitation in all planes of motion of the 
left wrist.  

However, the Veteran does not meet any criterion for two 
separate, compensable, 10 percent evaluations, one for 
limitation of dorsiflexion and one for limitation of palmar 
flexion, since the Veteran does not meet any single criterion 
for separate evaluations for limitation of both dorsiflexion 
and palmar flexion.  The mild limitations of ulnar and radial 
deviation do not warrant a finding that the Veteran meets or 
approximates the criteria for a separate compensable 10 
percent evaluation for limitation of dorsiflexion and a 
separate compensable 10 percent evaluation for limitation of 
palmar flexion.  While the Veteran has symptoms of left 
forearm disability other than limitation of motion of the 
left wrist, those symptoms are evaluated as part of the 
compensable evaluation for the SFW to MG VI, and cannot serve 
as a factual basis for an a separate compensable evaluation 
for limitation of writ motion in an additional plane.  

DC 5003 provides a 10 percent evaluation for noncompensable 
arthritis.  There radiologic examination of the Veteran's 
left wrist did not disclose arthritis, so DC 5003 is not 
applicable to warrant a higher evaluation for left wrist 
disability, even if a compensable evaluation had not been 
assigned under DC 5215 (since a compensable evaluation under 
DC 5215 is based on limitation of motion, an additional 
compensable evaluation under DC 5003 is precluded).  

Diagnostic Code 5214 provides ratings for ankylosis of the 
wrist.  The objective evidence establishes that the Veteran 
does not have ankylosis of the wrist for any motion, and DC 
5214 is not applicable to warrant an increased evaluation.

The evidence as a whole establishes that the Veteran's left 
wrist does not impair his industrial capability beyond a 
level consistent with the assigned schedular evaluation.  
Therefore, the Board is not required to address whether the 
Veteran is entitled to an increased evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

6.  Claim for initial evaluation in excess of 10 percent for 
right wrist disability

On examination conducted in July 2005, the Veteran had a mild 
decrease in range of right motion of the right wrist, with 
dorsiflexion to 65 degrees and palmar flexion of 70 degrees.  
Ulnar deviation was to 35 degrees.  Radial deviation was to 
the full normal range of 20 degrees.  The Veteran also had a 
mild limitation of ulnar deviation and of radial deviation.  
There was no additional limitation of motion with repetitions 
of motion.  

The Veteran's right wrist disability is evaluated under 38 
C.F.R. § 4.71a, DC 5215.  The Veteran retains almost the full 
normal range of dorsiflexion, even after repetitive motion, 
so the Veteran's limitation of dorsiflexion does not meet or 
approximate the criteria for a 10 percent evaluation.  The 
Veteran retains palmar flexion of 70 degrees of the full 
normal range of 80 degrees, and has mild limitation of ulnar 
deviation, with no limitation of radial deviation.  
Therefore, he does not meet the criterion for a 10 percent 
evaluation based on limitation of palmar flexion.  

Although neither limitation of motion is compensable 
considered alone, the Veteran has some limitation of both 
palmar flexion and dorsiflexion in his right (minor) wrist, 
as well as mild limitation of ulnar deviation.  There is no 
specific diagnostic criterion for evaluation of ulnar 
deviation.  Therefore, the RO assigned a 10 percent 
evaluation under DC 5215, even though the Veteran does not 
meet any single criterion for that evaluation under the 
applicable diagnostic criteria.  The Board does not disagree 
with the RO's decision.  

However, the Veteran does not meet any criterion for two 
separate, compensable, 10 percent evaluations, one for 
limitation of dorsiflexion and one for limitation of palmar 
flexion, since the Veteran does not meet any single criterion 
for separate evaluations for limitation of both dorsiflexion 
and palmar flexion.  The mild limitations of ulnar deviation 
do not warrant a finding that the Veteran meets or 
approximates the criteria for a separate compensable 10 
percent evaluation for limitation of dorsiflexion and a 
separate compensable 10 percent evaluation for limitation of 
palmar flexion.  The Veteran has not reported any other 
symptoms of right wrist disability.

Diagnostic Code 5214 provides ratings for ankylosis of the 
wrist.  The objective evidence establishes that the Veteran 
does not have ankylosis of the right wrist for any motion, 
and DC 5214 is not applicable to warrant an increased 
evaluation.  There is no arthritis of the right wrist on 
radiologic examination, so DC 5003 would not be applicable to 
warrant consideration of a separate, compensable evaluation 
for arthritis of the wrist even if a 10 percent evaluation 
for limitation of motion had not been assigned under DC 5215.

The evidence as a whole establishes that the Veteran's right 
wrist limitation of motion not impair his industrial 
capability beyond a level consistent with the assigned 
schedular evaluation.  Therefore, the Board is not required 
to address whether the Veteran is entitled to an increased 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

7.  Claim for compensable initial evaluation for limitation 
of motion of the elbows 
 
The Board notes, as an initial matter, that the RO 
characterized the appeal as a claim for a compensable 
evaluation for limitation of motion of the elbows 
(bilaterally).  Limitation of motion of the left elbow cannot 
be evaluated together with limitation of motion of the right 
elbow.  Limitation of motion of each elbow must be separately 
evaluated, and the Board has recharacterized the issue on 
appeal as a claim for an increased (compensable) evaluation 
for limitation of motion of either or both elbows.  

The Veteran's limitation of motion, left (major) elbow, is 
manifested by flexion to 140 degrees, reduced to 135 degrees 
with repetition of movement.  Pronation was to 65 degrees, 
reduced by 5 degrees with repetitive motion.  Supination was 
to 70 degrees, reduced by 10 degrees with repetitive motion 
due to muscle weakness.  The examiner specifically noted that 
there was no pain with motion, but, rather, that motion was 
decreased solely due to muscle weakness on repetition.  There 
was also mild limitation of motion of the right elbow.  
However, limitation of motion of the right elbow may not be 
considered to increase the evaluation assigned for limitation 
of the left elbow, as the right and left elbow are on 
different extremities.  

Limitation of flexion of the major forearm to 100 degrees may 
be assigned a 10 percent evaluation.  In this case, the 
veteran maintained more than 100 degrees of left (major) 
elbow flexion, even when considered with weakness on repeated 
range of motion.  The criteria for compensable evaluation, or 
for a 20 percent or higher evaluation for limitation of 
flexion of the left forearm, are not met.  DC 5206.  

Limitation of extension of the major forearm to 45 degrees 
and 60 degrees may be assigned a 10 percent evaluation.  DC 
5207.  The examiner did not indicate that there was any 
limitation of extension of either the right arm or the left 
arm.  Therefore, no compensable evaluation under DC 5207, 
which provides a compensable evaluation for extension limited 
to 60 degrees, is applicable.  In addition, the Board has 
considered whether a compensable evaluation is available 
under DC 5208, which provides a 20 percent evaluation with 
limitation of flexion to 100 degrees and limitation of 
extension to 45 degrees, is applicable.  However, no such 
limitation is shown, in either the left (major) or right 
(minor) arm.  

Diagnostic Codes 5209-5212 are inapplicable because the 
appellant does not have any malunion, nonunion, or joint 
fracture of either elbow.  DC 5213 provides a compensable 
limitation of forearm supination with limitation to 30 
degrees or less of supination.  The Veteran's supination of 
the left elbow was to 60 degrees, a noncompensable 
limitation, even with consideration of reduction of motion 
following repeated use, and the Veteran retained an even 
greater extent of right elbow supination.  

Loss of the last one-quarter of the arc of pronation warrants 
a 20 percent evaluation; loss beyond the middle of the arc of 
pronation warrants a 30 percent evaluation in the major hand.  
The arc of pronation is from 0 degrees to 80 degrees.  The 
Veteran has 65 degrees of pronation, reduced an additional 5 
degrees with repetitive motion.  As the last one-quarter of 
the 80 degree arc of pronation is 20 degrees, and the Veteran 
has a loss of 20 degrees of pronation after repeated motion, 
the criteria for a 20 percent evaluation for loss of left 
elbow motion are met.  The Veteran's right elbow pronation is 
not so limited, and is noncompensable.  DC 5213.  

While the criterion for a 20 percent evaluation for 
limitation of pronation of the left elbow is met, no other 
criterion for a compensable evaluation of the right elbow or 
left elbow is met.  Although the Veteran has some non-
compensable limitations of each elbow, no arthritis of either 
elbow has been shown on radiologic examination.  Therefore, 
no compensable evaluation under DC 5003 for arthritis may be 
assigned for either elbow.  As noted above, all diagnostic 
criteria, from DCs 5205 through DC 5213, have been 
considered, but no criterion for a compensable evaluation for 
limitation of motion of the right elbow has been met.  

The preponderance of the evidence establishes that the 
Veteran's left elbow limitation of motion does not impair his 
industrial capability beyond a level consistent with the 
assigned 20 percent schedular evaluation.  The evidence 
establishes that the Veteran's right elbow limitation of 
motion does not impair his industrial capability beyond a 
level consistent with the assigned noncompensable evaluation.  
Therefore, the Board is not required to address whether the 
Veteran is entitled to an increased evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome than the increased, 
compensable, 20 percent evaluation for left elbow loss of 
motion assigned in this decision.  38 U.S.C.A. § 5107(b).  
The appeal is granted only to the extent of the 20 percent 
evaluation for left elbow limitation of motion.  No higher 
evaluation is warranted.    

8.  Claim for compensable initial evaluation for limitation 
of motion of the right hip

On VA examination conducted in July 2005, the Veteran had 110 
degrees of flexion in the right hip, reduced by 10 degrees 
after repetitive motion, due to pulling of the quadriceps 
muscle.  The Veteran's range of abduction was to 35 degrees, 
due to muscle weakness of the quadriceps, and adduction was 
to 25 degrees.  

The Veteran has not indicated, included in his testimony 
before the Board that the limitation of motion of the right 
hip is more severely limiting than shown by the VA 
examination of record.  The Veteran testified that the pain 
in the right hip increased with standing prolonged periods on 
hard surfaces.  The Veteran also testified to pain in the 
right knee, but those symptoms are, as discussed above, 
evaluated separately.

The Veteran's right hip limitation of motion is evaluated 
under DC 5252, which provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
30 percent rating where flexion is limited to 20 degrees; and 
a 40 percent rating where flexion is limited to 10 degrees.  
The evidence of record establishes that the Veteran retains 
approximately 100 degrees of motion in the right hip, even 
considering loss of range of motion due to pulling of the SFW 
and fatigability of the muscle.  This limitation of motion 
does not meet or approximate the criteria for a compensable 
initial rating under DC 5252.

The Board has considered whether a compensable evaluation is 
available under any other DC applicable to limitation of 
motion of a hip.  DC 5253 provides a 10 percent evaluation 
when there is limitation of abduction of the thigh such that 
the legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
There is no objective evidence that the Veteran cannot cross 
his legs or toe out.  

A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  Compensable evaluations under 
DCs 5254 and 5255 require flail joint, fracture, or malunion 
of the hip or femur.  The objective evidence establishes that 
the Veteran does not meet any of these criteria.  A 
compensable evaluation under these diagnostic codes is not 
warranted.  

The Veteran has not identified any other factor of right hip 
disability which would warrant a compensable evaluation.  The 
evidence as a whole establishes that the Veteran's right hip 
limitation of motion does not impair his industrial 
capability beyond a level consistent with the assigned 
schedular evaluation.  Therefore, the Board is not required 
to address whether the Veteran is entitled to an increased 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  


9.  Claim for a compensable initial rating for left ear 
hearing loss

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  There are 11 auditory acuity levels from I to XI.  
38 C.F.R. § 4.85.  Tables VI and VII are used to calculate 
the rating to be assigned.  Where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both pure tone averages and speech 
discrimination scores is inappropriate, Table VI A is to be 
used to assign a rating based on pure tone averages.  38 
C.F.R. § 4.85(h).

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Additionally, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI A, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  As with pure tone thresholds above 55 dB, each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  The VA 
examination does not reveal that the Veteran's hearing loss 
warranted use of Table VI A.  

Before the Board, the Veteran testified that his hearing loss 
might have increased in severity since his last VA 
examination.  He also indicated that he would provide a 
private medical audiologic examination report to show the 
increased severity of his hearing loss.  However, no 
additional evidence was submitted.  

VA audiologic examination conducted in 2005 discloses that 
the Veteran's auditory thresholds in the left ear ranged from 
150 dB, at 500 Hz, to 40 dB at 4000 Hz, for an average four-
frequency pure tone hearing loss averaging 23.75 decibels.  
The speech recognition scores, using the Maryland CNC test, 
was 98 percent in the left ear.

Using the chart at 38 C.F.R. § 4.85, Table VI, the Veteran's 
left ear hearing at the time of the 2005 VA examination 
converts to a Level I impairment.  The right ear hearing 
impairment, for which service connection is not in effect, is 
considered nondisabling, by regulation, so a Level I hearing 
loss is assigned.  The table at Diagnostic Code 6100 
specifies that Level I hearing in one ear and Level I hearing 
in the other ear results in a noncompensable evaluation.

The VA audiologic findings disclose no exceptional pattern of 
hearing loss as defined in 38 C.F.R. § 4.86.  Therefore, no 
other conversion table for evaluating the Veteran's speech 
discrimination and average threshold loss is applicable.  38 
C.F.R. § 4.85.  The Veteran's attorney suggested that an 
exceptional hearing loss pattern might be present, but no 
evidence of such an exception pattern has been submitted.

The Veteran's current hearing loss disability, left ear, is 
not compensable.  The preponderance of the evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  38 
U.S.C.A. § 5107(b).  The claim must be denied.

10.  Withdrawal, substantive appeal, evaluation in excess of 
10 percent for tinnitus

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

At a Travel Board hearing before the undersigned Veterans Law 
Judge in July 2008, the Veteran, through his attorney, 
withdrew from consideration on appeal the issue of an 
increased evaluation in excess of 10 percent for bilateral 
tinnitus.  The attorney noted the Federal Circuit decision 
which affirmed VA's interpretation of the applicable 
regulations as providing no more than a 10 percent evaluation 
for tinnitus, whether unilateral or bilateral.  See Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  Tr. pages 5, 6.  
As the Veteran has withdrawn his appeal as to that issue, 
there remain no allegations of errors of fact or law for 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on the issue for an 
evaluation in excess of 10 percent for tinnitus, and it is 
dismissed without prejudice.

11.  Claims for earlier effective dates, grants of service 
connection and increased evaluations

On June 6, 2005, VA received a claim from the Veteran which 
requested service connection for several disabilities.  The 
Veteran also sought increased evaluations for each of his 
service-connected disabilities.  By a rating decision issued 
in September 2005, the Veteran was awarded an original grant 
of service connection for several disabilities, including 
PTSD, arthritis of the right acromioclavicular joint, 
chondromalacia patella of the right knee, arthritis of the 
left acromioclavicular joint, limitation of motion of the 
left wrist, limitation of motion of the right wrist, 
limitation of motion of the left elbow, and limitation of 
motion of the right hip.  In addition, an increased 
evaluation to 30 percent was granted for service-connected 
scar, left ear.  By a rating decision of September 2005, 
service connection was awarded for tinnitus, with the 
assignment of a 10 percent rating, and for hearing loss of 
the left ear, for which a non-compensable evaluation was 
awarded.   All of the above benefits were awarded from June 
6, 2005.  

The claim which was received by VA on June 6, 2005 was the 
first communication from the Veteran seeking service 
connection for these disabilities or a higher rating for his 
service-connected scar, left ear.  The claim received by VA 
on June 6, 2005 was the first communication received from the 
Veteran about the severity of his service-connected 
disabilities since 1981, although the Veteran had 
communicated information about his dependents since times 
since 1981.  The RO properly interpreted the claim for 
increased ratings for service-connected disabilities as 
inferring claims for service connection for disabilities 
which could be evaluated under separate diagnostic codes and 
for service connection for disabilities shown by the medical 
evidence to be residual to or secondary to any service-
connected disability.  

By statute, the effective date of an evaluation and an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later, except that an effective date of an 
award of disability compensation shall be the day following 
separation from service or the date entitlement arose if the 
claim is received within one year of separation.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).  There is no contention 
that the Veteran submitted any of the claims for service 
connection addressed in this decision within one year after 
his service discharge.  The Veteran does not contend that he 
submitted an informal claim for an increased evaluation for 
any service-connected disability, such as through VA 
treatment.  In fact, the Veteran testified that he did not 
seek VA treatment for any purpose until he submitted the 
formal claim in June 2005 which initiated this appeal.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" is the date 
on which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).  Upon receipt of an informal claim, if a 
formal claim is not of record, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155.  

In this case, the communications received from the Veteran 
during the period from 1982 until this claim was received 
only to administrative information, such as the date of the 
Veteran's marriage, names of dependants, verification of 
Social Security numbers for dependants, and the like.  These 
communications may not, even liberally construed, be 
considered informal claims for service connection for any 
disorder.  Thus, the Veteran did not submit any 
correspondence which may be interpreted as a formal or 
informal claim for service connection for any disorder prior 
to June 6, 2005.  The regulation governing informal claims is 
not applicable to warrant a more favorable effective date.  

No communication is of record which may be considered pending 
prior to June 2005.  The Veteran and his wife testified 
before the Board that the manifested PTSD and the same 
residuals of his service-connected disabilities that he 
currently has for many years, and these symptoms were 
probably present at the time of his service discharge.  The 
Board sympathizes with the Veteran's contention, and notes 
that his contentions and the testimony of his spouse in this 
regard are credible.  

However, service connection is not authorized prior to the 
date of onset of a disorder or the date of application for 
service connection for the disorder, whichever is later.  38 
U.S.C.A. § 5110(a) (effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later).  Emphasis added.  The awards of service connection 
and the increased evaluation in this case are properly 
effective as of the Veteran's first date of application for 
the award.

Because service connection was already in effect for the 
Veteran's left ear scar, in at least some circumstances, VA 
treatment of the left ear, or other service-connected scar 
disabilities, could have triggered a claim for an increased 
evaluation.  However, as noted above, no VA treatment, which 
might have been accepted as an informal claim, was provided 
to the Veteran during the time period considered here.  In 
the absence of a formal or informal claim for service 
connection prior to June 6, 2005, or an informal claim for an 
increased evaluation, no effective date prior to June 6, 
2005, may be assigned for any award.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.


12.  Claim for an increased evaluation for right forearm, MG 
VII

The service treatment records reflect that the Veteran 
suffered a compound, comminuted fracture of the right ulna at 
the juncture of the middle third and distal third of the 
ulna; a second fracture of the ulna was found just above the 
wrist.  The Veteran's right radius was not fractured.  On VA 
examination conducted in 2005, the examiner was unable to 
find a scar on the right forearm.  There was mild limitation 
of the motion of the elbow and wrist, increased with 
repetitive movement, and mild fatigability.  The Veteran 
reported pain in the right forearm with prolonged use in 
excess of 30 minutes.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-
and-through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
failure in comparative tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is 
characterized by evidence of a through-and-through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intramuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Objective findings should 
include relatively large entrance and (if present) exit scars 
so situated as to indicate the track of a missile through 
important muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  
Tests of strength and endurance of the muscle groups involved 
may also give evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intramuscular binding and cicatrisation.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intramuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

DC 5307 allows for a noncompensable rating for slight 
disability of the non-dominant extremity, a 10 percent rating 
for moderate disability of the non-dominant extremity, a 20 
percent rating for moderately severe disability of the non-
dominant extremity, and a 30 percent rating for severe 
disability of the non-dominant extremity.  

In this case, there is no doubt that the Veteran had an open, 
comminuted fracture of the right ulna, and that it damaged 
the muscles of the right forearm.  However, the evidence 
establishes that the examiner erroneously attributed the open 
compound fracture treated in service to the left arm, and did 
not consider that injury when evaluating the right forearm, 
for which a 10 percent evaluation is currently assigned.  As 
such, the Board finds that a through-and-through muscle 
injury was incurred.  A through-and-through muscle injury may 
be rated as at least moderate, and may be evaluated as 
moderately severe or severe, depending on the findings.  

The Veteran's testimony about right forearm pain on use is 
credible, including his testimony about fatigability and loss 
of strength on use.  The Board notes that the Veteran has 
been awarded a 10 percent evaluation for limitation of motion 
of the right wrist.  Thus, the evaluation must be for at 
least moderate disability, a 10 percent evaluation.  A 10 
percent evaluation is currently assigned.  However, the 
Veteran has stated that the pain in his right forearm and 
right wrist is worse after 30 minutes of use than in the 
left.  The Board finds that the Veteran's pain on use of the 
right (minor) forearm injury, resolving any reasonable doubt 
in the Veteran's favor, warrants a finding that there is 
moderately severe muscle injury, even though there is no 
visible scar, so as to warrant a 20 percent evaluation for 
right forearm MG VII disability.  

The Veteran would have to establish that his right forearm 
injury was severe in order to substantiate entitlement to an 
evaluation in excess of 20 percent.  Even though the bone 
came through the skin of the right forearm, the open area was 
apparently minimal, as the Veteran has provided a picture 
which clearly shows that the scar on the right forearm is 
less than one inch in length, and is not extensive, ragged, 
depressed, and adherent as would be expected with a scar 
where there was severe muscle injury.  See 38 C.F.R. 
§ 4.56(d)(4).  The service treatment records disclose that 
there was no debridement of the right arm.  Rather, the 
records disclose that a cast was applied at the time of 
initial surgical treatment and was not removed until the 
fracture of the right ulna was considered healed.  No further 
treatment other than physical therapy was provided after the 
initial cast was removed.  

The photograph does not disclose a large depressed area or 
visible tissue loss.  The examiner found no objective 
evidence of loss of muscle substance or fascia.  The Veteran 
is able to move his right wrist and all fingers, with some 
limitation of motion of the right wrist for which a separate, 
compensable, 10 percent evaluation has been granted.  There 
is no criterion for severe muscle injury, other than through-
and-through muscle injury, which is met.  As noted above, a 
through-and-through injury may be evaluated as moderate, 
moderately severe, or severe, depending on the manifestations 
of the through-and-through injury.  Here, the evidence does 
not warrant a finding that the MG VII injury, right forearm, 
is more than moderately severe.    

Evidence of unemployability due to an inability to keep up 
with work requirements may be considered.  In this case, the 
Veteran maintained employment as a mechanic, despite muscle 
injury of the right forearm (and muscle injury to the left, 
dominant, forearm) for many years after service.  Each of 
these facts is inconsistent with evaluation of the right 
forearm muscle injury as severe.  

Doubt has been resolved in the Veteran's favor in increasing 
the evaluation for right forearm injury to 20 percent.  The 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for injury to the non-dominant MG VIII.  
As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

13.  Claim for service connection for right ear hearing loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  38 C.F.R. § 3.385.  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.

VA audiologic evaluation conducted in July 2005 disclosed an 
average puretone hearing loss in the right ear of 25 
decibels.  There were two auditory thresholds above 26 dB, 
but not three, as required by 38 C.F.R. § 3.385.  Speech 
recognition ability was 98 percent in the right ear.  This 
does not meet the criteria established by VA for hearing loss 
which may be considered a disability.  

At his July 2008 Travel Board hearing, the Veteran's attorney 
indicated that he would seek a private audiologic evaluation, 
as he believed that the Veteran's right ear hearing loss had 
increased in severity.  However, no additional evidence as to 
the Veteran's right ear hearing loss has been submitted.  

The post-service clinical records continue to disclose right 
ear hearing which is defined as normal for VA purposes, even 
though more than 30 years has elapsed after the Veteran's 
service discharge.  The July 2005 VA audiologic examination 
is unfavorable to the Veteran's claim.  That examination, 
which is the only audiologic evidence during the pendency of 
this claim, is persuasive.  Although the Veteran provided 
testimony that his right ear hearing loss increased in 
severity after the 2005 VA examination, the fact that the 
Veteran chose not to submit additional private audiologic 
evidence, although he requested that the record be held open 
so such evidence could be submitted, is unfavorable to his 
claim.  See Tr. at 7.  

The Veteran's statements and testimony as to his noise 
exposure in service are credible, but his lay opinion is not 
competent medical evidence to establish that he meets the 
criteria for hearing loss disability in his right ear.  The 
evidentiary weight and persuasive value of the competent 
medical evidence outweigh the Veteran's lay testimony as to 
onset and etiology of right ear hearing loss, the 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for an initial evaluation in excess of 50 percent 
for service-connected PTSD is denied.

The appeal for an initial evaluation in excess of 20 percent 
for service-connected arthritis, right (minor) 
acromioclavicular joint disability, is denied.

The appeal for an initial evaluation in excess of 20 percent 
for service-connected chondromalcia, right knee, is denied.

The appeal for an initial evaluation in excess of 10 percent 
for service-connected arthritis, left (major) 
acromioclavicular joint disability, is denied.

The appeal for an initial evaluation in excess of 10 percent 
for service-connected left (major) wrist disability is 
denied.

The appeal for an initial evaluation in excess of 10 percent 
for service-connected right (minor) wrist disability is 
denied.

The appeal for an increased, compensable evaluation of 20 
percent for service-connected left (major) elbow disability 
is granted, subject to law and regulations governing the 
effective date of an award of monetary compensation, but no 
compensable initial evaluation is assigned for right elbow 
disability; the appeal is granted to this extent only.  

The appeal for an increased (compensable) evaluation for 
service-connected right hip limitation is denied.

The appeal for an increased (compensable) evaluation for 
service-connected left ear hearing loss is denied.  

The claim for an increased initial evaluation in excess of 10 
percent for bilateral tinnitus is dismissed without 
prejudice.  

The appeal for an effective date prior to June 6, 2005, for 
original grants of service connection for PTSD, arthritis of 
the right acromioclavicular joint, chondromalacia patella of 
the right knee, arthritis of the left acromioclavicular 
joint, limitation of motion of the left wrist, limitation of 
motion of the right wrist, limitation of motion of either 
elbow, limitation of motion of the right hip, hearing loss of 
the left ear, and bilateral tinnitus, and to an effective 
date prior to June 6, 2005 for a compensable evaluation for a 
scar of the left ear, is denied.

An increased entitlement from 10 percent to 20 percent for 
SFWs, right forearm, MG VII, is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.

The appeal for service connection for right ear hearing loss 
is denied.


REMAND

1.  Claims for increased evaluation, scars of the head, face, 
and neck

An increased evaluation to 30 percent evaluation has been 
granted for a scar, left ear.  However, the RO did not 
address whether the Veteran was entitled to a separate, 
compensable evaluation for scars related to the service-
connected enucleation of the right eye.  The Veteran also 
sought an increased evaluation for a scar, left forehead, and 
has submitted evidence about a scar, left eyebrow.  Service 
connection is not in effect for the left eyebrow scar.  As 
noted in the Introduction, above, completion of adjudication 
of the disability due to each scar of the face, neck, and 
head requires consideration of the number of features or 
paired features affected by visible or palpable tissue loss 
and distortion or asymmetry.  DC 7800.  

Evaluation of disability due to the service-connected scars 
of the face is intertwined with claim for service connection 
for a scar, left eyebrow.  Then, after each claim for service 
connection for a scar of the face, head and neck has been 
considered, and each scar of the head, face, and neck for 
which service connection is in effect has been examined, 
described, and photographed, the claim for an increased 
evaluation in excess of 30 percent for left ear scar may be 
readjudicatied, to include consideration of the number of 
features or paired sets of features affected by a scar, as 
required under DC 7800.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).



2.  SFWs, left forearm and left upper arm

The Veteran's left forearm SFW disability is evaluated under 
MG VI, the triceps.  However, the applicable regulation 
defines the triceps as in the upper arm.  Compare 38 C.F.R. 
§ 4.73, "The Shoulder Girdle and Arm," DCs 55301 to 5306, 
to 38 C.F.R. § 4.73, "The Forearm and Hand," DCs 5307-5309.  
The photographs appear to indicate that the Veteran has more 
than one left upper arm injury, and more than one left lower 
arm (forearm) injury.  Each affected muscle group should be 
identified.  

The examiner who conducted examination in 1981 stated that 
the biceps and brachioradialis, which are in MG V, were 
affected, and that MG VI was the site of the exit wound.  VA 
examination disclosed retained shrapnel fragments near the 
left humerus.  It is not clear that each muscle affected by 
the retained fragments has been identified.  Clear 
identification of each area of injury and each affected 
muscle of the left upper extremity is required.  VA 
examination is required to determine which left upper arm 
and/or left forearm muscles are affected by through-and-
through injury.  If a fragment may have entered one muscle 
and exited through a different muscle, the examiner should 
identify each muscle and state whether there was a 
penetrating wound(s).  The examiner should separately 
identify each muscle affected by a retained fragment in the 
left upper arm.  Each of the scars must be identified in 
relationship to underlying muscle injures.  

3.  Left forearm, nerve damage

The Veteran testified, at his 2008 hearing before the Board, 
that there was a "dead zone" in his left forearm due to 
nerve damage.  On VA examination conducted in July 2005, 
there was an indurated and inflexible scar, depressed one-
quarter inch.  The examiner noted that there was fatigability 
of this muscle on use.  There was retained shrapnel in the 
left forearm over the radius affecting MG VI.  The Veteran 
had requested examination to determine whether there is nerve 
injury of the left forearm which may be separately evaluated 
from the injury to MG VI.  The Veteran should be afforded 
such examination.  

4.  SFW, right lower extremity

Similarly, further identification of each of the muscles of 
the right leg affected by the four scars at the Veteran's 
right knee is required, since the scars are at different 
locations around the knee.  Moreover, the examiner who 
conducted 2005 VA examination stated that there were MG XIII 
and MV XIV injuries to the Veteran's right leg, but service 
connection is in effect for only MG XII and XIV injuries, 
right leg.  The VA examinations of do not report whether the 
motions which are identified by regulation as controlled by 
MG XII or MG XIV are affected, and if so, what the effects 
are.  Examination of the muscles of the right upper leg and 
right lower leg is required.  

5.  SFW, left lower extremity

The service treatment records state that the Veteran had 
multiple SFWs in the right and left lower extremities.  The 
examiner who conducted VA examination in July 2005 stated 
that no scar could be found in the left thigh.  However, the 
Veteran's left lower extremity SFW is evaluated under DC 
5315, which provides criteria for disability of MG XV.  The 
examiner stated that no scars were appreciated in the areas 
of MG XII, left leg, or MG XIII, left leg.  However, no 
specific finding as to MG XV was made.  Further development 
of the medical evidence is required.  

6.  SFWs and surgical incision, abdomen

The VA examination conducted in July 2005 disclosed several 
retained fragments in the Veteran's abdomen.  The examination 
report does not identify the muscles affected by the 
trajectory of these retained fragments or what tissues or 
organs are currently affected by the retained fragments.  The 
evidence of record as to the muscle groups affected by the 
SFWs and the abdominal surgical incision, or the functions of 
the affected muscles, is minimal.  Further development of the 
medical evidence is required.  



Accordingly, the case is REMANDED for the following action:

1.  Although the RO has already attempted to 
provide VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008), additional 
notice must be provided so that the Veteran 
and his attorney have a full and fair 
opportunity to address each claim.  
Specifically, the notice should advise the 
Veteran that some muscle group injuries have 
not yet been identified and that some muscle 
group injury designations are being reviewed, 
and some may be recharacterized.  The Veteran 
should be provided with the regulatory 
definitions for all muscle groups and 
definitions of severity of muscle injuries at 
38 C.F.R. §§ 4.55, 4.56, and 4.73, as well as 
the law and regulations governing protected 
ratings.  

The Veteran should be advised of the criteria 
for an evaluation or the criteria to 
substantiate entitlement to an increased the 
increased evaluation, and the types of 
evidence he may provide, or ask VA to obtain, 
including medical or lay evidence 
demonstrating a worsening or an increase in 
severity of the pertinent disabilities, and 
the effect that the worsening has on his 
employment and daily life.  

In addition, the AMC should provide examples 
of the types of medical and lay evidence that 
the Veteran may submit (or ask the Secretary 
to obtain) that are relevant to establishing 
entitlement to service connection for a 
specific muscle group injury or for increased 
compensation for a muscle group injury-e.g., 
competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or 
exceptional circumstances relating to the 
disability.  

2.  When adjudicating an intertwined claim 
addressed in this decision, advise the Veteran 
of his right to disagree with any 
determination, and the time period allowed for 
doing so.  If the Veteran disagrees with the 
outcome of any adjudication, advise the 
Veteran if no substantive appeal as to that 
issue has been submitted, and provide the 
Veteran with a statement of the case, 
including information which specifies for the 
Veteran how long his has to submit a 
substantive appeal of any issue not yet on 
appeal.  

3.  The Veteran should be advised of the types 
of alternative evidence which might assist him 
to substantiate the claims, including, but not 
limited to, statements from friends, former 
employees or present employees, customers, or 
others who may have observed relevant 
symptoms, reports of examinations for 
insurance purposes, and the like.

4.  The Veteran's VA treatment records from 
July 2005 to the present should be obtained.  

5.  The Veteran should be afforded VA 
examination of the head, face, and neck.  Each 
scar of the head, face, and neck (to include 
the ears) should be examined, described, and 
photographed.  Photographs which reflect 
asymmetry, distortion, or visible tissue loss, 
and the overall effects of the scars on the 
Veteran's features and appearance of the face 
must also be obtained.  Photographs as 
necessary to show the overall effect of the 
scarring on the Veteran's features and 
appearance of the face as well as photographs 
of the individual scars should be obtained.  

In addition, the examiner should be asked to 
examine the Veteran's chest.  The examiner 
should describe any scar on the Veteran's 
chest.  

The examiner should state, as to each scar, 
whether there is visible or palpable tissue 
loss and gross distortion or asymmetry.  The 
examiner should describe each feature or 
paired sets of features affected by a scar, 
and should provide an opinion as to whether 
there is visible or palpable tissue loss and 
gross distortion or asymmetry in each of the 
affected features.  

6.  The Veteran should be afforded examination 
of scars and muscles as necessary to identify 
each muscle injury residual of multiple 
shrapnel fragment wounds received in service 
in Vietnam, including muscle injuries 
secondary to treatment of the shrapnel 
fragment wounds.  The Veteran's claims file(s) 
must be made available to, and reviewed by, 
the examiner, including evidence obtained on 
Remand.  The examiner should review the 
service treatment records, post-service 
medical records, and the Veteran's testimony.

In particular, each scar should be evaluated 
in relationship to the underlying muscles.  
Shrapnel fragment entry wounds and exit wounds 
should be identified, especially as to the 
left upper arm and left forearm and abdomen.  
Where radiologic examination discloses that 
shrapnel remains in the Veteran's body, 
including in the left upper arm and in the 
abdomen, the site of each fragment should be 
identified.  In particular, the examiner 
should describe the tissue in which the 
fragment is located, that is, whether the 
fragment is in a muscle, an organ, or in 
fascia or other tissue, and should state 
whether that fragment damaged any muscle or 
muscle group in the trajectory to the 
fragment's current location.  

(a)  Each of the multiple scars of the left 
upper arm should be identified.  State, for 
each scar, whether it is due to an entrance 
wound, or to an exit wound, or to a 
penetrating wound, if possible.  For each 
entrance wound, state which muscles the 
fragment passed through.  For each exit wound, 
state what muscle(s) were affected by a 
through-and-through wound.  Each muscle group 
affected by a scar, shell fragment entrance or 
exit wound, or a retained piece of shrapnel in 
the left upper arm should be identified.  If 
the Veteran has a current scar of the left 
upper arm which was not incurred in service, 
the examiner should so state.  

As to the left upper, the examiner should be 
advised that the service-connected disability 
is currently described as MG VI, and should be 
abut with notations of record that the biceps 
and brachioradialis, which are not included in 
MG VI, are injured.  State whether there is a 
scar near the left shoulder, and, if so, what 
muscle(s) are affected by the injury that 
caused the scar close to the shoulder.  

If any nerve in the left upper arm was 
injured, the appropriate examiner should 
identify the nerve injury and identify the 
function of the injured nerve.  

(b)  The examiner should describe each scar on 
the left forearm and state whether it is an 
entrance wound or an exit wound, if possible.  
For each entrance wound, state which muscles 
the fragment passed through.  For each exit 
wound, state what muscle(s) were affected by a 
through-and-through wound.  If there is more 
than one scar on the left forearm, state which 
muscles are affected by each scar separately.  
If the Veteran has a current scar of the left 
forearm which was not incurred in service, the 
examiner should so state.  

The appropriate examiner should state what 
nerves of the left forearm have been affected 
by the service-connected injuries.  The 
examiner should list each nerve in the forearm 
affected by a service-connected injury, and 
should state whether there is a nerve injury 
and the muscle injury affects different 
functions.  See 38 C.F.R. § 4.55(a).

(c)  The examiner should describe each scar on 
the right upper leg, right knee, and right 
lower leg.  State which muscles are affected 
by scars identified.  The examiner should be 
advised the affected muscle groups in the 
right leg have been variously identified as MG 
XII, MG XIII, and MG XIV.  As to each scar, 
the examiner should state whether it is a scar 
of an entrance wound or an exit wound, if 
possible.  For each entrance wound, state 
which muscles the fragment passed through.  
For each exit wound, state what muscle(s) were 
affected by a through-and-through wound.  The 
examiner should identify each muscle affected 
by retained fragments.  For each injured 
muscle, XII, XIII, or XIV, the examiner should 
describe the effects of that muscle injury, 
addressing each rating criterion, e.g., for MG 
XII, state whether there is pain on use, 
weakness, or fatigability with extension of 
the toes, stabilization of the arch, or other 
effect, including on use of the tibialis 
anterior, extensor digitorum longus, extensor 
hallicus longus, or peroneous tertius.  

(d)  The examiner should describe each scar on 
the left leg, upper and lower.  The examiner 
should be advised that the affected muscle 
groups in the left leg have been variously 
identified as MG XII and MG XV.  As to each 
scar, the examiner should state whether it is 
a scar of an entrance wound 


or an exit wound, if possible.  For each 
entrance wound, state which muscles the 
fragment passed through.  For each exit wound, 
state what muscle(s) were affected by a 
through-and-through wound.  The examiner 
should state whether there is muscle injury to 
MG XII, and MG XV, and whether there is injury 
to any additional muscle in the left upper leg 
or left lower leg.  The examiner should 
identify each muscle affected by retained 
fragments.  

For each injured muscle, the examiner should 
describe the effects of that muscle injury, 
addressing each rating criterion, e.g., for MG 
XII, state whether there is pain on use, 
weakness, or fatigability with extension of 
the toes, stabilization of the arch, or other 
effect, including on use of the tibialis 
anterior, extensor digitorum longus, extensor 
hallicus longus, or peroneous tertius.  

(e)  The examiner should describe each scar on 
the abdomen, including whether there is injury 
to any muscle other than MG XIX.  As to each 
scar, the examiner should state whether it is 
a scar of a surgical incision, an entrance 
wound or an exit wound, if possible.  Describe 
the affected muscles and the symptoms residual 
to the incision.  Describe the tissues or 
organs currently affected by the retained 
fragments.

For each entrance wound, state which muscles 
the fragment passed through.  For each exit 
wound, state what muscle(s) were affected by a 
through-and-through wound.  For each injured 
muscle, the examiner should describe the 
effects of that muscle injury, that is, what 
motions or functions of the body are affected, 
including whether there is pain on use, 
weakness, or fatigability and with what 
motion.  

7.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, and 
determination as to whether the VA examination 
of record is current, ach inextricably 
intertwined issue, including the claim for 
service connection for a scar, left eyebrow, 
and the claims for increased evaluations for 
all scars of the face, head, and neck should 
be adjudicated.  Manlincon, supra, Harris, 
supra.  The RO should also adjudicate any 
REFERRED claim or additional claim developed 
which may affect the adjudication of an 
appealed claim.

8.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, and 
determination as to whether the VA 
examinations of record are current and address 
the REMAND questions, the claims for increased 
evaluations for scars, including a right chest 
scar and a left thigh scar, the claims for 
increased evaluations for shell fragment 
wounds and muscle injuries, and any other 
issues remaining on appeal, should be 
readjudicated.  If any of the benefits sought 
on appeal remain denied, the appellant and his 
representative, if he obtains a 
representative, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


